United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-2783
                       ___________________________

                                 Peter Allan, Sr.

                           lllllllllllllllllllll Appellant

                                         v.

 Dennis Benson; Scott Sutton; Sharon Barney; Dan Hilleren; Joan Fabian; Joel
Korby; Mary Lind Schafer; Sue Creager; Alan Eckert, sued in their individual and
                              official capacities

                           lllllllllllllllllllll Appellees
                                  ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                          Submitted: February 7, 2013
                            Filed: February 8, 2013
                                 [Unpublished]
                                ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________
PER CURIAM.

       Peter Allan, Sr., appeals the district court’s1 order denying his Fed. R. Civ.
P. 60(b) motion in his 42 U.S.C. § 1983 action. We find no abuse of discretion in the
denial of Rule 60(b) relief, see Swope v. Siegel-Robert, Inc., 243 F.3d 486, 498 (8th
Cir. 2001) (district court has broad discretion over whether to grant hearing or make
specific findings on Rule 60(b) motion; Rule 60(b) determination will not be
overturned absent existence of exceptional circumstances); and we find no merit to
Mr. Allan’s other arguments for reversal. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Jeffrey J. Keyes, United States Magistrate Judge for the District of Minnesota.

                                         -2-